[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-14965                ELEVENTH CIRCUIT
                          Non-Argument Calendar              AUGUST 17, 2010
                        ________________________               JOHN LEY
                                                                CLERK
                   D. C. Docket No. 09-00154-CV-TWT-1

PAULA JOHNSON,

                                                            Plaintiff-Appellant,

                                    versus

AMERICAN SECURITY INSURANCE
COMPANY,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (August 17, 2010)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Paula Johnson, proceeding pro se, appeals the court’s denial of her motions

for the judge’s recusal, reasonable modifications under the Americans with
Disability Act (“ADA”), and reconsideration of the denial of those motions, filed

following entry of a final judgment for the defendant. On appeal, Johnson argues

that the district court abused its discretion in denying those motions.                     After

thorough review, we affirm.1

       We review the denial of post-judgment motions for abuse of discretion.

Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1316 (11th Cir. 2000).

Similarly, the denial of a motion for recusal and a ruling on a motion to dismiss

without an evidentiary hearing are reviewed for abuse of discretion. United States

v. Amedeo, 487 F.3d 823, 828 (11th Cir. 2007) (recusal); Sunseri v. Macro

Cellular Partners, 412 F.3d 1247, 1250 (11th Cir. 2005) (dismissal without

evidentiary hearing). Finally, the denial of a Rule 60(b) motion is reviewed for

abuse of discretion. Crapp v. City of Miami Beach, 242 F.3d 1017, 1019 (11th Cir.

2001). The scope of an appeal of a ruling on a Rule 60(b) motion is “narrow,” see

Am. Bankers Ins. Co. of Fla. v. Northwestern Nat’l Ins. Co., 198 F.3d 1332, 1338

(11th Cir. 1999), and the district court has broad discretion in ruling on a Rule

60(b) motion, see Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006). The

appeal addresses “only the propriety of the denial or grant of [Rule 60(b)] relief”



       1
         We also note that due to the timing of Johnson's notice of appeal, and consistent with
this Court’s November 23, 2009, order, we only have jurisdiction over the district court’s denial
of Johnson’s post-judgment motions, and not the dismissal of her complaint.

                                                2
and “does not raise issues in the underlying judgment for review.” Am. Bankers

Ins. Co. of Fla., 198 F.3d at 1338.

      First, we reject Johnson’s claim that the district court abused its discretion in

denying her motions for recusal. Pursuant to 28 U.S.C. § 455(a), a federal judge

must “disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a).          “Under § 455(a), recusal is

appropriate only if an objective, disinterested, lay observer fully informed of the

facts underlying the grounds on which recusal was sought would entertain a

significant doubt about the judge’s impartiality.”       Amedeo, 487 F.3d at 828

(quotations omitted). To disqualify a judge under § 455, the bias “must stem from

extrajudicial sources, unless the judge’s acts demonstrate such pervasive bias and

prejudice that it unfairly prejudices one of the parties.” United States v. Bailey,

175 F.3d 966, 968 (11th Cir. 1999) (quotations omitted). “[A]dverse rulings alone

do not provide a party with a basis for holding that the court’s impartiality is in

doubt.” Byrne v. Nezhat, 261 F.3d 1075, 1103 (11th Cir. 2001).

      Regulations issued pursuant to the ADA provide that “no qualified

individual with a disability shall, because a public entity’s facilities are

inaccessible to or unusable by individuals with disabilities, be excluded from

participation in, or be denied the benefits of the services, programs, or activities of



                                           3
a public entity, or be subjected to discrimination by any public entity.” 28 C.F.R. §

35.149. A public entity must make its services, programs, or activities “readily

accessible” to disabled individuals, including accessibility to judicial services. See

Tennessee v. Lane, 541 U.S. 509, 531 (2004) (holding that the ADA protects an

individual’s fundamental right of access to the courts, as applied under the

Fourteenth Amendment); 28 C.F.R. § 35.150.          The plaintiff has the burden of

production that a barrier to access exists.      See Gathright-Dietrich v. Atlanta

Landmarks, Inc., 452 F.3d 1269, 1273 (11th Cir. 2006).

      Here, the judge did not abuse his discretion in denying Johnson’s motions

for recusal. Johnson has not demonstrated that the judge was impartial or had a

personal bias or prejudice against her. Her claims of bias were based primarily on

the judge’s failure to communicate with her to grant her a telephonic hearing

regarding her complaint. However, this adverse ruling is insufficient to establish

that the judge was impartial. See Byrne, 261 F.3d at 1103. Moreover, although

not stated by the court, a hearing was unnecessary because the court already

dismissed her case for failure to state a claim, and Johnson did not seek leave to

amend her complaint. Because Johnson failed to show a bias stemming from an

extrajudicial source, the district court did not abuse its discretion in denying the

motion for judicial recusal. See Bailey, 175 F.3d at 968.



                                          4
       Nor do we find any merit in Johnson’s claim that the district court abused its

discretion in denying her motion for reasonable modifications.         As the record

shows, Johnson has failed to demonstrate that she was denied access to the court.

In fact, Johnson was given ample opportunity to present her complaint, respond to

American Security’s motion to dismiss, and present post-judgment motions. The

record shows that the court considered all of these arguments. Accordingly, she

has not shown that she was denied access to the court based on her disability.

       We likewise are unpersuaded by Johnson’s claim that the district court

abused its discretion in denying her motion for reconsideration.       A motion for

reconsideration of a final judgment not filed within ten days of that judgment --

like the one here -- is construed as a motion for relief from judgment pursuant to

Rule 60(b). Mahone v. Ray, 326 F.3d 1176, 1178 n.1 (11th Cir. 2003). Rule 60(b)

provides that the district court may relieve a party from a final judgment or order

based on, among other things, mistake, inadvertence, surprise, or excusable

neglect; fraud, misrepresentation, or misconduct by an opposing party; the

judgement is void; or “any other reason that justifies relief.”            Fed.R.Civ.P.

60(b)(1), (3), (4), (6).

       We have observed that relief under Rule 60(b)(6) “is an extraordinary

remedy    which     may    be   invoked   only   upon   a   showing   of    exceptional



                                           5
circumstances.” Crapp, 242 F.3d at 1020. A motion pursuant to Rule 60(b)(6)

must demonstrate “that the circumstances are sufficiently extraordinary to warrant

relief. Even then, whether to grant the requested relief is . . . a matter for the district

court’s sound discretion.” Toole, 235 F.3d at 1317 (quotation marks omitted). We

will not reverse a district court’s denial of a Rule 60(b)(6) motion on appeal unless

the appellant demonstrates that the district court was required to grant relief. Cano,

435 F.3d at 1342.

       As explained above, the district court did not abuse its discretion in denying

Johnson’s motion for recusal or her motion for reasonable modifications. Because

Johnson failed to show that the district court erred in denying these motions, she

falls short of demonstrating anything “exceptional” that would warrant relief under

Rule 60(b)(6). See Crapp, 242 F.3d at 1020. Accordingly, we affirm.

       AFFIRMED.




                                             6